Citation Nr: 0329929	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, to include as secondary to the service 
connected status post right knee arthroscopic surgery.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right hip, to include as 
secondary to the service connected status post right knee 
arthroscopic surgery.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, to include as 
secondary to the service connected status post right knee 
arthroscopic surgery.

4.  Entitlement to an increased rating for status post right 
knee arthroscopic surgery, currently evaluated as 
noncompensable.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claims of 
entitlement to an increased rating for status post right knee 
arthroscopic surgery and service connection for a left knee 
disorder and degenerative joint disease of the right hip and 
lumbar spine.  The Board has properly recharacterized the 
issues as they appear on the cover page of the instant 
decision.

In the veteran's August 2001 notice of disagreement (NOD), he 
requested a hearing before the RO.  In an October 2001 VA 
Form 21-4138, Statement in Support of Claim, the veteran 
requested that his scheduled hearing be cancelled.  As such, 
the hearing request is deemed withdrawn. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. In an October 1998 rating decision, VA denied the 
veteran's claims of entitlement to service connection for a 
left knee condition, a bilateral hip condition, and a back 
condition as secondary to the service-connected right knee 
disability.  

3.  Evidence submitted since the October 1998 denial of the 
veteran's claims do bear directly and substantially upon the 
specific matters under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  Service connection is presently in effect for status 
post-arthroscopic surgery of the right knee, with a 
noncompensable evaluation effective from September 1984.  

5.  A left knee disorder is related to the service connected 
status post right knee arthroscopic surgery.

6.  Degenerative joint disease of the right hip is related to 
the service connected status post right knee arthroscopic 
surgery.

7.  Degenerative joint disease of the lumbar spine is related 
to the service connected status post right knee arthroscopic 
surgery.

8. The veteran's status post right knee arthroscopic surgery 
is not currently productive of slight knee impairment due to 
recurrent subluxation or lateral instability.  There is no 
evidence of compensable limitation of motion.


CONCLUSIONS OF LAW

1.  The RO's October 1998 rating decision denying entitlement 
to service connection for a left knee condition, a bilateral 
hips condition, and a back condition, as secondary to the 
service-connected right knee disability is final.  38 
U.S.C.A.    
§ 7105 (West 2002); 38 C.F.R. §§  3.104(a), 20.302, 20.1103 
(2003). 

2. The evidence received subsequent to the October 1998 
rating decision is new and material, and the requirements to 
reopen the claims of entitlement to service connection for a 
left knee disability, degenerative joint disease of the right 
hip, and degenerative joint disease of the lumbar spine, have 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).

3. Resolving all reasonable doubt in favor of the veteran, a 
left knee disability is proximately due to or the result of 
the service connected status post right knee arthroscopic 
surgery.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2003).

4.  Resolving all reasonable doubt in favor of the veteran, 
degenerative joint disease of the right hip is proximately 
due to or the result of the service connected status post 
right knee arthroscopic surgery.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R.   § 3.310(a) (2003).

5.  Resolving all reasonable doubt in favor of the veteran, 
degenerative joint disease of the lumbar spine is proximately 
due to or the result of the service connected status post 
right knee arthroscopic surgery.  38 U.S.C.A. § 1110 (West 
2002);       38 C.F.R. § 3.310(a) (2003).

6. The criteria for an evaluation in excess of 0 (zero) 
percent disabling for status post right knee arthroscopic 
surgery, have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5256-5263 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a left 
knee disability, degenerative joint disease of the right hip, 
and degenerative joint disease of the lumbar spine.

Initially, the Board notes that the veteran was not provided 
the criteria necessary to reopen claims of entitlement to 
service connection.  However, as the Board has found that the 
veteran has submitted new and material evidence, the decision 
to proceed in adjudicating these claims do not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In view of the favorable disposition of the issues resolved 
in this determination, to include the underlying merits 
decisions, the Board finds that further development under the 
Veteran's Claims Assistance Act of 2000 (VCAA) and/or 
previously existing law is not necessary. 

Laws and regulations

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994).  

The regulations governing reopening of previously and finally 
denied claims were revised effective the date of publication 
on August 29, 2001.  These regulations redefine new and 
material evidence and the duty to assist in applications to 
reopen previously and finally denied claims.  As the instant 
claim to reopen was filed prior to August 29, 2001, the 
revised regulations specific to such claims are inapplicable 
to the instant appeal.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The October 1998 rating decision denied the veteran's claims 
of entitlement to service connection for a left knee 
condition, a bilateral hip condition, and a back condition on 
the basis that he did not have any current disabilities of 
the left knee, bilateral hips, or back.  Notice of the 
decision was mailed to the veteran in November 1998.  The 
veteran did not file a notice of disagreement with respect to 
these issues and as such, the matters became final. 38 C.F.R. 
§ 20.302(a).

At the time of the October 1998 decision, the following 
evidence was of record: the  veteran's service medical 
records which did not contain any evidence of an in-service 
injury or disease of the left knee, right hip, or back; a 
February 1985 letter from Dr. R.D.G., which was negative for 
any findings with respect to the left knee, right hip, or 
back; and January 1985 and October 1998 reports of VA 
examination which were devoid of diagnoses of a left knee, 
right hip, or back disability.  

Since the October 1998 final decision, additional evidence 
has been submitted and associated with the veteran's claims 
folder.  Specifically, this evidence consists of: an August 
2000 letter from Dr. R.A. which indicates that physical 
problems in the veteran's low back, right hip, and left knee 
were a result of the original in-service injury; a March 2001 
VA examination report which indicates that the low back 
disorder, degenerative joint disease of the right hip, and a 
left knee disorder are not directly due to or secondary to 
the service connected right knee status post arthroscopic 
surgery; and an October 2001 medical opinion from Dr. R.A. 
which again indicates the veteran's sacroiliitis, 
chondromalacia patella of the left knee, and osteoarthritis 
of the right hip joint are secondary to the original 
traumatic injury that caused the right knee injury.

The Board observes that there must be new and material 
evidence as to any aspect of the veteran's claim, which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The medical evidence received by VA since October 
1998 is new, in that it was not previously of record.  
Moreover, it is relevant and probative with respect to the 
crucial matter, i.e. the presence of a current disability of 
the left knee, right hip, and low back, as well as a possible 
nexus to the original in-service injury.  Consequently, the 
new evidence is so significant that it must be considered in 
order to fairly decide the merits of the claims.  Therefore, 
the Board finds that the veteran's attempt to reopen his 
claims of entitlement to service connection for disabilities 
of the left knee, right hip, and low back are successful.  




ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claims of entitlement to service 
connection for a left knee disability, degenerative joint 
disease of the right hip, and degenerative joint disease of 
the lumbar spine.
and to this extent, the appeal is granted.

II.  Entitlement to service connection for a left knee 
disability, degenerative joint disease of the right hip, and 
degenerative joint disease of the lumbar spine.

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. Allen v. Brown, 
7 Vet. App. 439 (1995). When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. 
§ 3.310(a); Allen at 446.  The veteran shall be compensated 
for the degree of disability, but only that degree over and 
above the degree of disability existing prior to the 
aggravation. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).

Analysis

The veteran contends that he is entitled to service 
connection for a left knee disability, degenerative joint 
disease of the right hip, and degenerative joint disease of 
the lumbar spine as secondary to his service-connected status 
post right knee arthroscopic surgery.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; a February 1985 letter from 
Dr. R.D.G.; reports of VA examination dated in January 1985, 
October 1998, and March 2001; and letters from Dr. R.A. dated 
in August 2000 and October 2001.  Although the Board has an 
obligation to provide reasons and bases supporting these 
decisions, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
evidence supports the veteran's claims.  

A. Entitlement to service connection for a left knee 
disability.

The pertinent facts are as follows.  The veteran's service 
medical records are devoid of any complaints or diagnoses of 
a left knee disability.  Shortly after service, the veteran 
was service-connected for status post right knee arthroscopic 
surgery.  Upon VA examination in October 1998, the veteran 
complained of severe pain in the anterior and posterior 
aspect of the left knee.  He also complained of popping 
sounds upon moving his left knee.  A physical examination of 
the left knee was not conducted.

In an August 2000 letter, Dr. R.A. indicated the veteran 
developed problems in his left knee, to include 
patellofemoral pain, crepitus, and effusion compatible with 
Chondromalacia patella.  Dr. R.A. opined that the problem 
most likely arose as a manifestation of overloading the left 
leg in order to compensate for pain and weakness of the right 
leg.  Thus, it was his opinion that the left leg and knee 
problems were secondary to the veteran's right knee condition 
that had its onset while he was in service.

The veteran was afforded VA joints examination in March 2001.  
The examiner diagnosed the veteran with left knee 
chondromalacia patella.  However, the examiner opined that 
the left knee disorder was not directly due or secondary to 
the service connected right knee status post arthroscopic 
surgery.

Finally, in an October 2001 medical opinion, Dr. R.A. 
indicated the veteran's left leg had crepitus, patellofemoral 
pain, limited extension of 5 degrees, and mild effusion with 
a popliteal cyst.  The veteran's in-service right knee injury 
was noted.  Dr. R.A. stated the veteran had significant pain, 
recurrent effusion, and weakness in the right knee, which as 
a consequence, caused over use of the left knee.  He further 
indicated the veteran developed chondromalacia patella of the 
left knee, which was a degenerative condition due to 
recurrent overload forces.  Dr R.A. emphasized that in a 
patient with a right knee disorder, he had to attribute the 
left knee disorder as a consequence of the right knee 
problem.  He concluded that the original injury the veteran 
sustained while in the service was more likely than not the 
cause of the degenerative disorder being claimed.

The Board has given careful consideration of all procurable 
and assembled data. Based on the evidence delineated above, 
the Board finds a reasonable doubt arises regarding the 
etiology of the current left knee disability.  38 C.F.R. 
§ 3.102.  While the Board is cognizant that the first 
complaints regarding the left knee were not until 1998, after 
weighing the opinions of Dr. R.A. and the March 2001 VA 
examiner, it is the Board's opinion that there exists an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the veteran's 
secondary service connection claim. Id.   Therefore, 
affording all reasonable doubt in favor of the veteran, his 
claim of entitlement to a left knee disability is granted on 
a secondary basis and it shall be considered part of the 
original right knee condition. 38 C.F.R. § 3.310(a).



B. Entitlement to service connection for degenerative joint 
disease of the right hip.

The pertinent facts are as follows.  The veteran's service 
medical records are devoid of any complaints or diagnoses of 
a right hip disability.  Shortly after service, the veteran 
was service-connected for status post right knee arthroscopic 
surgery.  

In an August 2000 letter, Dr. R.A. indicated the veteran 
developed degenerative joint disease in the right hip and 
soft tissue calcifications at the right hip.  Dr. R.A. opined 
that the aforementioned conditions were secondary to the 
trauma that caused the original injury to the right knee and 
the increased effort and weight bearing that he has been 
forced to adopt as a consequence of the right knee injury. 

The veteran was afforded VA joints examination in March 2001.  
The examiner diagnosed the veteran with right hip 
degenerative joint disease.  However, the examiner opined 
that the right hip disorder was not directly due or secondary 
to the service connected right knee status post arthroscopic 
surgery.

Finally, in an October 2001 medical opinion, Dr. R.A. 
indicated the veteran had soft tissue calcifications in the 
area of his right hip, described as post traumatic.  The 
veteran's in-service right knee injury was noted.  Dr. R.A. 
stated that the aforementioned findings were secondary to 
original traumatic injury that the caused the right knee 
injury.  He emphasized that it was clear that an automobile 
accident that caused chondromalacia patella due to trauma of 
the patella is enough force, that the hip joints will receive 
significant impact and will eventually become manifest as 
osteoarthritis.  He concluded that the original injury the 
veteran sustained while in the service was more likely than 
not the cause of the degenerative disorder being claimed.

The Board has given careful consideration of all procurable 
and assembled data. Based on the evidence delineated above, 
the Board finds a reasonable doubt arises regarding the 
etiology of the current right hip disability.  38 C.F.R. 
§ 3.102.  While the Board is cognizant that the first 
treatment for a right hip disorder was not until 2000, after 
weighing the opinions of Dr. R.A. and the March 2001 VA 
examiner, it is the Board's opinion that there exists an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the veteran's 
secondary service connection claim. Id.   Therefore, 
affording all reasonable doubt in favor of the veteran, his 
claim of entitlement to degenerative joint disease of the 
right hip is granted on a secondary basis and it shall be 
considered part of the original right knee condition. 38 
C.F.R. § 3.310(a).

C. Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

The pertinent facts are as follows.  The veteran's service 
medical records are devoid of any complaints or diagnoses of 
a low back disability.  Shortly after service, the veteran 
was service-connected for status post right knee arthroscopic 
surgery.  

In an August 2000 letter, Dr. R.A. indicated the veteran 
developed lumbosacral myositis with multiple tender points.  
The veteran was diagnosed with sacroiliitis. Dr. R.A. opined 
that the aforementioned conditions were secondary to the 
trauma that caused the original injury to the right knee and 
the increased effort and weight bearing that he has been 
forced to adopt as a consequence of the right knee injury.  
Dr. R.A. concluded that problems of the veteran's low back 
were a result of the original injury that the veteran 
sustained in the Army. 

The veteran was afforded a VA spine  examination in March 
2001.  The examiner noted that there was no objective 
evidence of painful motion on all movements of the lumbar 
spine.  The examiner indicated that the veteran had no 
postural abnormalities of the back or fixed deformities.  The 
veteran did have mild lumbar spasm.  The veteran was 
diagnosed with straightening of the lumbar spine secondary to 
muscle spasm and degenerative joint disease by x-ray medical 
certificate of Dr. R.A. The examiner noted that the veteran 
was observed walking quickly without problems when checking 
in for the examination, but when he entered the examiner's 
office he started limping.  The examiner opined that the low 
back disorder was not directly due or secondary to the 
service connected right knee status post arthroscopic 
surgery.

Finally, in an October 2001 medical opinion, Dr. R.A. 
indicated the veteran had lumbosacral myositis and 
sacroiliitis.  The veteran's in-service right knee injury was 
noted.  Dr. R.A. opined that the aforementioned findings were 
secondary to the original traumatic injury that caused the 
right knee injury.  He concluded that the original injury the 
veteran sustained while in the service was more likely than 
not the cause of the degenerative disorder being claimed.

The Board has given careful consideration of all procurable 
and assembled data. Based on the evidence delineated above, 
the Board finds a reasonable doubt arises regarding the 
etiology of the current low back disability.  38 C.F.R. 
§ 3.102.  The Board has noted the remarks of the March 2001 
VA spine examiner and that the first treatment for a low back 
disorder was not until August 2000, however; after weighing 
the opinions of Dr. R.A. and the March 2001 VA examiner, it 
is the Board's opinion that there exists an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the veteran's secondary 
service connection claim. Id.   Therefore, affording all 
reasonable doubt in favor of the veteran, his claim of 
entitlement to degenerative joint disease of the lumbar spine 
is granted on a secondary basis and it shall be considered 
part of the original right knee condition. 38 C.F.R. § 
3.310(a).

II.  Entitlement to an increased rating for status post right 
arthroscopic surgery, currently evaluated as noncompensable.

The Veteran's Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and eliminated the former statutory requirement that 
claims be well grounded.   

The Unites States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002), held that section 7 of the VCAA, 114 Stat. 2099, 
gave retroactive effect to the elimination of the well-
grounded claim requirement by making the statutory change in 
section 4 applicable to any claim that was not final as of 
the date of the enactment of the VCAA. See also Bernklau v. 
Principi, 291 F.3d. 795 (Fed. Cir. 2002).   In the instant 
case, as the veteran's claim was not final as of November 9, 
2000, he no longer has to meet the threshold requirement of 
presenting a well-grounded claim.

Recently, the Federal Circuit held that there was nothing in 
the VCAA to suggest that section 3(a) was intended to be 
applied retroactively. See Thomas J. Kuzma v. Anthony J. 
Prinicpi, Secretary of Veterans Affairs, 03-7032 (Fed. Cir. 
August 25, 2003). The Federal Circuit in Kuzma overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991)(holding 
where the law or regulations change while a case is pending 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary) to the extent that it 
conflicted with their binding authority and that of the 
Supreme Court.  Thus, as the veteran's claim was filed prior 
to November 9, 2000, the date of enactment of the VCAA, it 
would appear that the new duty to assist and notice 
provisions under 38 U.S.C.A. § 5103A are also not applicable 
to the veteran's claim currently on appeal.   

Regardless of whether the VCAA applies to this claim, the 
fact is that there has been compliance with this law.  In 
this regard, the veteran's service medical and personnel 
records have been associated with the claims folders.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  In March 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  

The Board notes that in the March 2001 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 60 days of the notice. 
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. §3.159(b)(1), which allowed 
the RO to adjudicate the claim based on the evidence of 
record at the end of a 30 day period.  However, in the March 
2001 notice, while indicating that he had 60 days to submit 
the aforementioned evidence, as opposed to 30 days, the 
veteran was also informed that he had up to one year 
following the notice to submit such evidence.  More than one 
year has expired since the veteran was notified of the 
evidence needed to substantiate his claim.  He has not, 
therefore, been prejudiced by the reference in the March 2001 
notice to the 60-day response period.  The veteran has been 
accorded ample opportunity to submit evidence and argument 
and has not indicated that he has additional evidence to 
submit.  Therefore, to the extent the new law is more 
favorable to the claimant, and to the extent it has not 
prejudiced him since VA has properly notified and assisted 
him, it would be harmless error for the Board to consider 
compliance with the VCAA if it did not, in fact, apply to the 
claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Analysis

Historically, in a May 1984 rating decision, service 
connection was granted for residuals of a right knee injury 
and a noncompensable evaluation was assigned from September 
1984.  The veteran filed a claim for an increased rating in 
August 1998.  In an October 1998 rating decision, the 0 
(zero) percent disabling rating was continued.  The veteran 
filed a notice of disagreement and a SOC was issued.  
However, the veteran failed to file a timely substantive 
appeal and the October 1998 decision became final.  38 C.F.R. 
§ 20.302(b).  The veteran filed an additional claim for an 
increased rating in October 2000.  In a July 2001 rating 
decision, the noncompensable evaluation was again continued. 
The veteran disagreed with the zero percent rating and 
initiated this appeal.  

The veteran contends that he is entitled to a compensable 
rating for status post right knee arthroscopic surgery.  The 
veteran's right knee is currently assigned a 0 (zero) percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
diagnostic code 5257, a 10 percent rating is assigned for 
slight knee impairment due to recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
moderate knee impairment due to recurrent subluxation or 
lateral instability.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's right knee symptomatology more closely approximates 
the criteria for the currently assigned noncompensable 
rating. See 38 C.F.R. §§ 4.3,  4.7.   In this regard, upon VA 
examination in October 1998, the veteran complained of 
moderate pain in the lateral and posterior aspect of his 
right knee and associated popping sounds.  No episodes of 
dislocation or recurrent subluxation were noted.  There were 
no constitutional symptoms for inflammatory arthritis.  The 
veteran had range of motion in his right knee as follows: 
flexion to 140 degrees and extension to 0 degrees.  There was 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movements of the right knee.  There was severe crepitation of 
the right knee joint and positive patellar grinding.  There 
was no ankylosis.  X-rays were normal.

In an August 2000 letter, Dr. R.A. indicated that the veteran 
complained of right knee pain, swelling, and weakness.  The 
veteran was diagnosed with right knee patellofemoral syndrome 
and patellar chondromalacia.  No range of motion studies were 
performed.

Upon VA joints examination in March 2001, the veteran 
reported right knee pain.  There were no episodes of 
dislocation or recurrent subluxation of the right knee noted.  
The veteran indicated that he had worked as internal security 
at the airport since 1999.  The veteran had flexion to 110 
degrees and extension to minus 10 degrees.  There was no 
painful motion in the range of motion measured.  There was no 
objective evidence of edema, effusion, weakness, redness or 
heat.  Instability could not be checked because the veteran 
was putting resistance towards examination and manipulation 
upon stress valgus and varus, but visually there was no 
dislocation.  Crepitus could not be checked because of the 
same condition.  The veteran had a normal gait cycle.  There 
was no ankylosis or leg discrepancy.  There were no 
constitutional signs for inflammatory arthritis.  The veteran 
was diagnosed with left knee chondromalacia by a medical 
certificate from Dr. R.A.

Finally, in an October 2001 letter from Dr. R.A., the veteran 
complained of pain, crepitus, swelling, and giving out of his 
right knee. While it was noted the veteran walked with a limp 
and had recurrent effusions and weakness in the right knee, 
range of motion studies were not provided.  Additionally, Dr. 
R.A. did not indicate whether there was additional loss of 
range of motion due to such symptoms as instability, weakness 
or fatigability.

In light of the veteran's credible complaints of pain 
experienced in his right knee contained in various 
statements, the Board has considered functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, are 
inapplicable to ratings under Diagnostic Code 5257 because it 
is not predicated on loss of range of motion. See Johnson v. 
Brown, 9 Vet. App. 7, 12 (1996). 

In the instant case, there is no medical evidence of record 
that would support a higher rating based on limitation of 
motion.  Although the record contains evidence of some 
functional loss of range of motion, there are no findings 
that there is additional loss due to pain and moreover, there 
is no current evidence of instability or other more slightly 
disabling knee impairment attributed to recurrent subluxation 
or lateral instability to warrant a slight rating under 
Diagnostic Code 5257.  Nor are there any other potentially 
applicable rating criteria that would allow for a higher 
rating.  In that regard, the record is devoid of any evidence 
of: ankylosis (Diagnostic Code 5256); cartilage, semilunar, 
dislocated, with frequent episodes of locking, pain, and 
effusion into the joint (Diagnostic Code 5258); flexion 
limited to 45 degrees (Diagnostic Code 5260); extension 
limited to 10 degrees (Diagnostic Code 5261); or impairment 
of the tibia and fibula with slight knee disability 
(Diagnostic Code 5262).  Thus, the veteran's claim must be 
denied.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's right 
knee, and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to service connection for a left knee disability 
as secondary to the service connected status post right knee 
arthroscopic surgery, is granted.

Entitlement to service connection for degenerative joint 
disease of the right hip as secondary to the service 
connected status post right knee arthroscopic surgery, is 
granted.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine as secondary to the service 
connected status post right knee arthroscopic surgery.

Entitlement to a compensable rating for status post right 
arthroscopic surgery, is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



